United States Court of Appeals
                     For the First Circuit


No. 05-1593

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        GEORGE L. UPTON,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on March 5, 2009 is amended
as follows:

     On page 17, line 9, the "the" between "that" and "Grunewald"
should be deleted.